UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 CHINA EXECUTIVE EDUCATION CORP. (Exact name of registrant as specified in its charter) Nevada 75-3268300 (State of incorporation or organization) (I.R.S. Employer Identification No.) c/o Hangzhou MYL Business Administration Consulting Co. Ltd. Room 307, Hualong Business Building 110 Moganshan Road, Hangzhou, P.R. China (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered None None If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box.o If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box.x Securities Act registration statement file number to which this form relates: 333-159693 Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value (Title of Class) Item 1.Description of Registrant's Securities to be Registered. A description of the Common Stock to be registered hereunder is contained under the heading “Description of Securities” in the Registrant’s registration statement on Amendment No. 2 to Form S-1 (File No. 333-159693), filed with the Securities and Exchange Commission on July 28, 2009 as the same may be amended from time to time, and such information is incorporated by reference herein. Item 2.Exhibits. The following exhibits are filed as a part of this registration statement: Exhibit No. Description Agreement and Plan of Merger dated February 12, 2010 (incorporated by reference to Exhibit 10.1 to the Registrant’s current report on Form 8-K filed on February 12, 2010). 3.1* Articles of Incorporation, as amended. Bylaws (incorporated by reference to Exhibit 3.2 to the Registrant’s registration statement on Form S-1 filed on June 3, 2009). 99 Registrant’s registration statement on Amendment No. 2 to Form S-1 (incorporated by reference to the Registrant’s Amendment No. 2 to Form S-1 (File No. 333-159693) filed on July 28, 2009). *Filed herewith. SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the Registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. CHINA EXECUTIVE EDUCATION CORP. /s/Kaien Liang Kaien Liang Chief Executive Officer Dated:August 17, 2010 EXHIBIT INDEX Exhibit No. Description Agreement and Plan of Merger dated February 12, 2010 (incorporated by reference to Exhibit 10.1 to the Registrant’s current report on Form 8-K filed on February 12, 2010). 3.1* Articles of Incorporation, as amended. Bylaws (incorporated by reference to Exhibit 3.2 to the Registrant’s registration statement on Form S-1 filed on June 3, 2009). 99 Registrant’s registration statement on Amendment No. 2 to Form S-1 (incorporated by reference to the Registrant’s Amendment No. 2 to Form S-1 (File No. 333-159693) filed on July 28, 2009). *Filed herewith.
